U.S. Department of Justice

 

 

 

United States Attorney

Northern District of Iowa -

Ii Seventh Avenue SE (319) 363-6333
Box tf FAX (319) 363-1990
Cedar Rapids, lowa $2401-2101 TTY (319) 286-9258

” November 30, 2020

John Bishop
222 Third Avenue SE, Suite 299
Cedar Rapids, Iowa 52401

Re: United States v. Jared Daily
No. CR 20-73-CJW-MAR

Dear Mr. Bishop:

This letter will serve as a memorandum of a FIRST AMENDED proposed
plea agreement between the. United States Attorney’s Office for the Northern
District of Iowa and Jared Daily, defendant. “All references to the “United States” or
“government” in this proposed plea agreement refer to the United States Attorney’s
Office for the Northern District of Jowa and to no other governmental entity. This
plea offer will expire on December 14, 2020, unless otherwise extended or
withdrawn by the government.

CHARGES AND PENALTIES

1. \\\)_ Defendant will plead guilty to Count 3 of the Indictment filed on
September 1, 2020. Count 3 charges defendant with accessing child pornography in
violation of 18 U.S.C. §§ 2252A(a)(5)(B) and-2252A(b)(2).

2, ) Dp Defendant understands that Count 3 of the Indictment is
punishable by the following maximum penalties: (1) not more than 20 years’
imprisonment without the possibility of parole; (2) a fine of not more than $250,000;
(8) a mandatory special assessment of $100; and (4) a term.of supervised release of
at least 5 years to life. Defendant also understands that, unless the Sentencing
Court finds defendant to be indigent, an additional mandatory special assessment of
$5,000 will be imposed under 18 U.S.C. § 8014. Defendant also understands that an
additional mandatory special assessment of not more than $17,000 will be imposed
under 18 U.S.C. § 2259A.

  

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Pa

 
John Bishop
November 30, 2020
United States v. Jared Daily

Page 2

3. 7S > Defendant understands restitution and a term of supervised
release following incarceration may be imposed in addition to any other sentence.
Defendant further acknowledges that, if defendant violates, at any time, any
condition of supervised release, defendant could be returned to prison for the full
term of supervised release and the Court is not required to grant credit for any
amount of time defendant may have successfully completed on supervised release.
Defendant also understands the U.S. Sentencing Guidelines will provide advisory
guidance to the Court in determining a sentence in this case.

4, 7% sO _At the time the guilty plea is entered, defendant will admit that
defendant is guilty of the charge specified in Paragraph 1 of this agreement. After
sentencing, the government will move for dismissal of any remaining counts. The
U.S. Attorney's Office for this District will file no additional charges under 18
U.S.C. §§ 2252 or 2252A based solely upon information now in our possession. If
this office becomes aware of evidence of additional crimes warranting criminal
prosecution, all information in our possession could be used in such a prosecution.

5. ) )- Defendant understands and agrees defendant has the absolute
right to plead guilty before a United States District Court Judge. However, if
convenient to the Court, defendant agrees to waive and give up this right and to
plead guilty before a United States Magistrate Judge. Defendant understands
defendant will not be found guilty unless the United States District Court Judge
accepts the plea of guilty or adopts a recommendation of the Magistrate Judge to
accept such plea, Defendant agrees to execute the attached consent to proceed
before the United States Magistrate Judge.

6. <S‘L) Defendant understands and agrees that, consistent with the
provisions of 18 U.S.C. § 3143, defendant may be detained pending sentencing.
This is regardless of whether a U.S. Magistrate Judge or U.S. District Court Judge
presides at the guilty plea hearing and regardless of whether the guilty plea is
immediately accepted or formal acceptance is deferred until a later date.

NON-COOPERATION

7. SSD Defendant understands and concedes that, although defendant is
not required by the terms of this plea agreement to testify before any Court or
grand jury, the United States may take the prescribed actions under 18 U.S.C.

§ 6001, et. seg. or any other applicable provision of law to compel defendant's
testimony. Defendant agrees that, if defendant refuses to testify after being
granted immunity and ordered by the Court to testify, defendant may be found to be
in contempt of court and may be punished in accordance with Federal Rule of

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 2 of 14

 
John Bishop

November 380, 2020

United States v. Jared Daily
Page 3

Criminal Procedure 42 and 18 U.S.C. §§ 401 and 402. Further, the United States
Attorney’s Office shall be permitted to pursue any other action available to require
defendant’s testimony or punish defendant’s refusal to testify subsequent to any
order requiring defendant to testify. Defendant understands and agrees that,
because defendant is not cooperating with the government, the United States will
not recommend any decrease under §5K1.1 or any other provision of the United
States Sentencing Guidelines or under 18 U.S.C. § 3558(e) or any other provision of

law.

STIPULATION OF FACTS

8. SD_ By initialing each of the following paragraphs, defendant
stipulates to the following facts. Defendant agrees these facts are true and may be
used to establish a factual basis for defendant's guilty plea, sentence, and any
forfeiture. Defendant has been advised by defendant's attorney of defendant’s
rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410. Defendant waives these rights and agrees this stipulation may be used against
defendant at any time in any proceeding should defendant violate or refuse to follow
through on this plea agreement, regardless of whether the plea agreement has been
accepted by the Court. Defendant agrees that the stipulation below is a summary of
the facts against defendant and does not constitute all of the facts the government
would be able to prove at trial and may be able to prove to the Court in accordance
with this agreement.

NIQA. Between in or about February 2020 and June 2020, in the Northern
District of lowa and elsewhere, defendant knowingly distributed
visual depictions of minors engaged in sexually explicit conduct, using
a means and facility of interstate and foreign commerce, and said
visual depictions having been transported in and affecting interstate
and foreign commerce.

SYR. Between in or about January 2020 and June 2020, in the Northern
District of lowa and elsewhere, defendant knowingly received visual
depictions of minors engaged in sexually explicit conduct, using a
means and facility of interstate and foreign commerce, and said
visual depictions having been transported in and affecting interstate
and foreign commerce.

Sr. Between in or about January 2020 and June 2020, in the Northern
District of lowa and elsewhere, defendant knowingly accessed with
intent to view visual depictions of minors engaged in sexually explicit
conduct, including a depiction involving a prepubescent minor or a

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 3 of 14

 

 
John. Bishop

November 30, 2020

United States v. Jared Daily
Page 4

minor who had not attained 12 years of age, said visual depictions
having been produced using materials that had previously been
shipped and transported in and affecting interstate and foreign
commerce, namely, a Samsung Galaxy Note 10 cell phone that had
been manufactured outside the state of Iowa, and said visual
depictions having been transported in and affecting interstate and .
foreign commerce and using a means and facility of interstate and
foreign commerce.

Wp. Defendant accessed child pornography using one or more cell phones,
Kik Messenger, and Snapchat. He used Kik Messenger to distribute
at least three videos and three images of child pornography. He used
his Samsung Galaxy Note 10 cell phone to view at least two videos of
child pornography. Defendant’s child pornography included
depictions of adult males penetrating prepubescent children and
depictions of infants.

SENTENCING PROVISIONS

9. DY Defendant understands and agrees to be sentenced based on facts
to be found by the sentencing judge by a preponderance of the evidence and agrees
facts essential to the punishment need not be (1) charged in the Indictment;

(2) proven to a jury; or (8) proven beyond a reasonable doubt. The Court may also
consider other information concerning the background, character, and conduct of
defendant.

10. JO During plea negotiations the parties may have discussed how
various factors could impact the Court’s sentencing decision and the determination
of the advisory sentencing guidelines range. The parties agree, however, that
discussions did not result in any express or implied promise or guarantee
concerning the actual sentence to be imposed by the Court. Defendant understands
the Court is not bound by the stipulations of the parties, nor is it bound by the
sentencing range as determined pursuant to the sentencing guidelines. This plea
agreement provides for no guarantee concerning the actual sentence to be imposed.
Defendant further understands defendant will have no right to withdraw
defendant's guilty plea if the sentence imposed is other than defendant hoped for or
anticipated.

11. WO_ The parties stipulate and agree the United States Sentencing
Guidelines should be applied, at least, as follows:

JOA. Pursuant to USSG §2G2.2(a)(1), the base offense level is 18.

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 4 of 14

 
John Bishop

November 30, 2020
United States v. Jared Daily

Page 6

UDB.

DOc.

bp.

E

DOa.

SDE.

A two-level upward adjustment is, appropriate under USSG
§2G2.2(b)(2), as the material involved prepubescent minors or minors
who had not attained the age of 12 years.

A two-level upward adjustment is appropriate under USSG
§2G2.2(b)(3)(F), as defendant knowingly engaged in distribution of
child pornography.

A four-level upward adjustment is appropriate under USSG
§2G2.2(b)(4), as the offense involved material that portrayed sadistic
or masochistic conduct or the sexual abuse or exploitation of an infant
or toddler.

. Atwo-level upward adjustment is appropriate under USSG

§2G2.2(b)(6), as the offense involved the use of a computer.

. A four-level upward adjustment is appropriate under USSG

§2G2.2(b)(7)(C), as the offense involved at least 300 images.

The United States agrees for purposes of USSG §3E1.1(b) that
defendant timely notified authorities of defendant’s intention to enter
a guilty plea. However, the United States may withhold a motion
under USSG §3E1.1(b) based on any interest identified in USSG
§3E1.1 or the commentary thereto.

Criminal History (Chapter 4): No agreement has been reached
regarding defendant's criminal history. The parties reserve the right
to contest the Probation Office’s determination of defendant’s
criminal history and criminal history category under Chapter Four of
the sentencing guidelines. In addition, defendant understands that,
if defendant's criminal history would result in a higher base offense
level under any guideline, the government is free to seek such a base
offense level.

No other agreements have been reached, and the parties are free to
litigate in the district court any and all other applicable adjustments,
departures, or cross-references under the United States Sentencing
Guidelines, and any variances of any kind from the advisory
guideline range, in any amount, in either direction.

12. <)D Defendant, defendant's attorney, and the United States may
make whatever comment and evidentiary offer they deem appropriate at the time of
the guilty plea, sentencing, or any other proceeding related to this case, so long as

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 5 of 14

 
Jobn Bishop

November 30, 2020

United States v. Jared Daily
Page 6

the offer or comment does not violate any other provision of this agreement. The
parties are also free to provide all relevant information and controlling authority to
the Probation Office and Court for use in preparing and litigating adjustments,
enhancements, or departures scored in the presentence report, including offering
statements made by defendant at any time.

13. 30 The parties are free to contest or defend any ruling of the Court,
unless otherwise limited by this agreement, on appeal or in any other post-
conviction proceeding.

14. SD Defendant understands that, pursuant to the Victim and Witness
Protection Act, Title I of the Justice for All Act, and the regulations promulgated
under the Act by the Attorney General of the United States:

-A, The victim of a crime is given the opportunity to comment on the
offense and make recommendations regarding the sentence to be
imposed. Defendant understands the victim’s comments and
recommendations may be different from those of the parties to this

agreement.

B. The government is required to consult with victims of serious crimes to
obtain their views regarding the appropriate disposition of the case
against defendant and to make any such information regarding
sentencing known to the Court. Defendant understands any victim’s
opinions and recommendations may be different from those presented
by the government.

C. The government is required to “fully advocate the rights of victims on
the issue of restitution unless such advocacy would unduly complicate
the sentencing proceeding,” and the Court is authorized to order
restitution by defendant to victims of crime, including, but not limited
to, restitution for property loss, personal inyury, or death.

CONDITIONS OF SUPERVISION

15. OD | If probation or a term of supervised release is ordered, the parties
are free to seek whatever conditions they deem appropriate.

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 6 of 14

 
John Bishop ~
November 80, 2020
United States v. Jared Daily

Page 7
FINANCIAL MATTERS

16. JO __ Defendant agrees to pay a special assessment of $100 as required
by 18 U.S.C. § 8013. Defendant may pay the special assessment to the Clerk of
Court using the enclosed payment coupon. Defendant or defendant’s representative
will send or deliver the special assessment payment to the U.S. District Clerk of
Court, 111 Seventh Avenue SE, Box 12, Cedar Rapids, Iowa 52401. If payment is
made in the form of a check or money order, it should be made out to the “U.S.
District Clerk of Court.”

17. DO_ Defendant agrees that defendant will be required to pay
restitution for the full amount of the victims’ losses to all victims of the offense(s) to
which defendant is pleading guilty pursuant to any applicable restitution statute.
Defendant also agrees that, in return for the dismissal of charges, defendant will
pay additional restitution for the full amount of the victims’ losses to all victims of
any offense(s) dismissed as a result of this plea agreement. For purposes of this
paragraph, the terms “victim” and “full amount of the victims’ losses” are defined in
18 U.S.C. § 2259. For purposes of this paragraph, the term “victim” includes both
statutory victims and persons directly and proximately harmed as 4 result of the
conduct outlined in this paragraph; defendant agrees to pay restitution to
non-statutory victims pursuant to 18 U.S.C. §§ 8668 and 8663A. Defendant further
understands the amount of loss sustained by each victim will be investigated during
the course of preparation of the presentence investigation report. Defendant agrees
to cooperate in the investigation of the amount of loss and the identification of
victims. Defendant agrees that full restitution will be ordered regardless of
defendant’s financial resources. Any restitution obligation should be paid to the
Clerk of Court for eventual disbursement. Complete restitution shall be due and
payable at or before the time of sentencing. Defendant agrees to cooperate in efforts
to collect the restitution obligation, by any means the United States deems
appropriate. Defendant understands imposition or payment of restitution will not
restrict or preclude the filing of any civil suit or administrative action. Defendant
agrees any restitution imposed will be non-dischargeable in any bankruptcy
proceeding and defendant will not seek a discharge or a finding of dischargeability

as to the restitution obligation.

18. SO_ Defendant agrees to fully. complete the enclosed Authorization to
Release Credit Information pursuant to 15 U.S.C. § 1681b(a)(2). Further, upon
request, defendant agrees to provide the U.S. Attorney’s Office with any supporting
information or documentation in defendant's possession or control regarding the
information contained in the consumer credit report. In addition, defendant agrees
to take any additional action requested by the United States to obtain financial

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 7 of 14

 
John Bishop

November 80, 2020

United States v. Jared Daily
Page 8

information about defendant in the hands of third parties. This request includes,
but is not limited to, mortgages, financial statements, loan applications or requests
for extension of credit, financing statements, security agreements, subordinations,
promissory notes, account information, tax returns, W2s, child support obligations,
and any other document that may be held by a third party containing financial
information about defendant. Defendant agrees to provide this information
whenever requested until such time any judgment or claim against defendant,
including principal, interest, and penalties, is satisfied in full. This information will
be used to evaluate defendant's capacity to pay any claim or judgment against
defendant as well as satisfy any forfeiture obligations. Defendant further
understands and agrees the United States can and will release such information to
the United States Probation Office for the Northern District of Iowa.

19. (\)_ Defendant agrees to fully and truthfully complete the enclosed
financial statement form. Further, upon request, defendant agrees to provide the
U.S. Attorney's Office with any information or documentation in defendant’s
possession or control regarding defendant’s financial affairs and agrees to submit to
a debtor’s examination when requested. Defendant agrees to provide this
information whenever requested until such time any judgment or claim against
defendant, including principal and interest, is satisfied in full, This information will
be used to evaluate defendant’s capacity to pay any claim or judgment against
defendant. ,

FORFEITURE

20. Nt ). Defendant agrees to forfeit and abandon any and all claim to
items seized by law enforcement from defendant at the time of any arrest or search,
including defendant’s arrest and property seized on July 8, 2020, and September 2,
2020. Defendant also waives any right to additional notice of the forfeiture and
abandonment of such property. Defendant stipulates this plea agreement
constitutes notice under Local Criminal Rule 57B(f) regarding the disposal of any
exhibits or evidence related to this matter. Defendant understands that, from this
date forward, any local, state, or federal law enforcement agency may take custody
of and use, dispose of, and transfer these items in any way the agency deems
appropriate.

21. S¥Q_ By this agreement defendant not only agrees to forfeit all
interests in the property referred to in the above paragraphs, but agrees to take
whatever steps are necessary to convey any and all of defendant’s right, title, and
interest in such property to the United States. These steps include, but are not
limited to, the surrender of title, the signing of a quit claim deed, the signing of a

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 8 of 14

 
John Bishop

November 30, 2020

Untied States v. Jared Daily
Page 9

consent decree, the signing of abandonment papers, the signing of a stipulation of
facts regarding the transfer and basis for the forfeiture, and the signing any other
documents necessary to effectuate such transfers. Defendant further agrees to fully
assist the government in the recovery and return to the United States of any assets
or portions thereof as described above wherever located. Defendant further agrees
to make a full and complete disclosure of all assets over which defendant exercises
control and those held or controlled by a nominee. Defendant further agrees to be
polygraphed on the issue of assets if it is deemed necessary by the United States

before defendant’s sentencing.

22. SD _ Defendant agrees not to waste, sell, dispose of, or otherwise
diminish the value of any items or property referred to in the above paragraphs or
allow others to do so. Defendant further agrees not to contest any forfeiture action
or proceeding brought on behalf of any government agency involved in. this
investigation that seeks to forfeit property described in the above paragraphs.

23. SO __ Defendant agrees and understands that, should defendant fail to
truthfully account for all of defendant’s holdings, proceeds, assets, or income,
whether derived from a legal source or not, for the period charged, defendant shall
be deemed to have materially breached this agreement. The decision as to whether
defendant has been complete, forthright, and truthful in this regard shall be in the
sole discretion of the United States Attorney’s Office, taking into consideration the
totality of the circumstances and the totality of the evidence developed in the course
of the investigation.

GENERAL MATTERS

24. <~D_ Defendant shall not violate any local, state, or federal law during
the pendency of this agreement. Any law violation, with the exception of speeding
or parking violations, committed by defendant will constitute a breach of this

agreement and may result in the revocation of the entire agreement or any of its
terms. Defendant or defendant’s attorney shall notify this office within 48 hours if
defendant is questioned, charged, or arrested for any law violation.

25. <3D__ If defendant violates any term or condition of this plea
agreement, in any respect, the entire agreement will be deemed to have been
breached and may be rendered null and void by the United States. Defendant
understands, however, the government may elect to proceed with the guilty plea

-and sentencing. These decisions shall be in the sole discretion of the United States.
If defendant does breach this agreement, defendant faces the following
consequences: (1) all testimony and other information defendant has provided at

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 9 of 14

 
John Bishop

November 30, 2020

United States v. Fared Daily
Page 10

any time (including any stipulations in this agreement) to attorneys, employees, or
law enforcement officers of the government, to the Court, or to the federal grand
jury may and will be used against defendant in any prosecution or proceeding:

(2) the United States will be entitled to reinstate previously dismissed charges
and/or pursue additional charges against defendant and to use any information
obtained directly or indirectly from defendant in those additional prosecutions; and
(3) the United States will be released from any obligations, agreements, or
restrictions Lmposed upon it under this plea agreement.

26. WD Defendant waives all claims defendant may have based upon the
statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the
- Sixth Amendment to the Constitution. Defendant also agrees any delay between
the signing of this agreement and the final disposition of this case constitutes
excludable time under 18 U.S.C. § 3161 et seq. (the Speedy Trial Act) and related

provisions.

27. NO Any dismissal of counts or agreement to forego filing charges is
conditional upon final resolution of this matter. If this agreement is revoked or
defendant's conviction is ultimately overturned, the United States retains the right
to reinstate previously dismissed counts and to file charges that were not filed
because of this agreement. Dismissed counts may be reinstated and uncharged
offenses may be filed if: (1) the plea agreement is revoked, or (2) defendant
successfully challenges defendant’s conviction through a final order in any appeal,
cross-appeal, habeas corpus action, or other post-conviction relief matter. A final
order is an order not subject to further review or an order that no party challenges.
The United States may reinstate any dismissed counts or file any uncharged
offenses within 90 days of the filing date of the final order. Defendant waives all ~
constitutional and statutory speedy trial rights defendant may have. Defendant
also waives all statute of limitations or other objections or defenses defendant may
have related to the timing or timeliness of the filing or prosecution of charges

referred to in this paragraph.
WAIVER OF APPEAL

28.0) After conferring with defendant’s attorney and after being
advised of defendant’s appeal rights, defendant knowingly and voluntarily waives
defendant’s right to appeal the conviction and the sentence imposed, or to request or
receive any reduction in sentence by operation of 18 U.S.C. § 3582(c)(2). Defendant
also waives the right to appeal any non-jurisdictional issues, including but not
limited to any issues relating to restitution. Defendant also waives the right to file
post-conviction relief actions, including actions pursuant to 18 U.S.C. § 3582(c)(2),

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 10 of 14

 
John Bishop

November 80, 2020

United States v. Jared Daily
Page 11

28 U.S.C. § 2255, 28 U.S.C. § 2241, coram nobis, and motions to reconsider or
reduce defendant's sentence. Defendant's waiver of the rights set out above
includes defendant’s waiver of the rights (1) to contest, facially or as applied, the
constitutionality of the statute(s) under which defendant is pleading guilty, (2) to
contest, facially or as applied, the constitutionality of the statute(s) or guidelines
under which defendant will be sentenced, or (8) to argue that defendant’s conduct
does not fall within the scope of these statute(s) or guidelines. Defendant retains
the right to appeal or contest defendant’s sentence in the following limited
circumstances: (1) if the sentence is not in accordance with this plea agreement, or
(2) if the sentence imposed exceeds the maximum statutory penalty. This waiver
does not, however, prevent defendant from challenging the effectiveness of
defendant’s attorney after conviction and sentencing. Defendant does not have any
complaints at this time about the effectiveness of defendant’s attorney. The waivers
set out above relate to any issues that now exist or that may arise in the future.
Defendant agrees to these waivers in order to induce the government to accept the
provisions and stipulations of this plea agreement, to avoid trial, and to have
defendant’s case finally concluded. Defendant understands that, at the conclusion
of the sentencing hearing, the Court will note defendant’s appeal rights are limited
by this waiver. No assurances or promises have been made by any party as to what
defendant’s ultimate sentence will be.

ACKNOWLEDGMENT OF DEFENDANT’S UNDERSTANDING

29. TD _ Defendant acknowledges defendant has read each of the
provisions of this entire plea agreement with the assistance of counsel and
understands its provisions. Defendant has discussed the case and defendant’s
constitutional and other rights with defendant's attorney. Defendant understands
that, by entering a plea of guilty, defendant will be giving up the right to plead not
guilty; to trial by jury; to confront, cross-examine, and compel the attendance of
witnesses; to present evidence in defendant's defense; to remain silent and refuse to
be a witness by asserting defendant’s privilege against self-incrimination; and to be
presumed innocent until proven guilty beyond a reasonable doubt. Defendant
agrees defendant’s attorney has represented defendant in a competent manner and
has no complaints about that lawyer's representation. Defendant states defendant
is not now on or under the influence of, any drug, medication, liquor, or other
substance, whether prescribed by a physician or not, that would impair defendant's
ability to fully understand the terms and conditions of this plea agreement.

30. A 1) Defendant acknowledges that a prior plea offer, dated October 16,
2020, has been rejected. Defendant agrees defendant was notified of the plea offer

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 11 of 14

 
John Bishop

November 80, 2020

United States v. Jared Daily
Page 12

and defendant had a full and complete opportunity to discuss this offer with defense
counsel prior to its November 16, 2020, expiration date.

31. 33). Defendant acknowledges defendant is entering into this plea
agreement and is pleading guilty freely and voluntarily because defendant is guilty
and for no other reason. Defendant further acknowledges defendant is entering into
this agreement without reliance upon any discussions between the government and
defendant (other than those specifically described in this plea agreement), without
promise of benefit of any kind (other than any matters contained in this plea
agreement), and without threats, force, intimidation, or coercion of any kind.
Defendant further acknowledges defendant’s understanding of the nature of each
offense to which defendant is pleading guilty, including the penalties provided by

law.

32. JQ Defendant further understands defendant will be adjudicated
guilty of each offense to which defendant will plead guilty and will thereby be
deprived of certain rights, including, but not limited to, the right to vote, to hold
public office, to serve on a jury, and to possess firearms and ammunition.
Defendant understands the government reserves the right to notify any state or
federal agency by whom defendant is licensed, or with whom defendant does
business, of the fact of defendant’s conviction.

338. YO _ Defendant has been advised, and understands, that under the
Sex Offender Registration and Notification Act, a federal law, defendant must
register and keep the registration current in each of the following jurisdictions:
where defendant resides; where defendant is an employee; and where defendant is a
student. Defendant understands the requirements for registration include
providing defendant’s name, defendant’s residence address, and the names and
addresses of any places where defendant is or will be an employee or a student,
among other information. Defendant further understands the requirement to keep
the registration current includes informing at least one jurisdiction in which
defendant resides, is an employee, or is a student not later than three business days
after any change of defendant’s name, residence, employment, or student status.
Defendant has been advised, and understands, that failure to comply with these
obligations subjects defendant to prosecution for failure to register under federal
law, 18 U.S.C. § 2250, which is punishable by a fine, imprisonment, or both.

VERIFICATION

34, DH _ This letter constitutes the entire agreement between the parties.
No other promises of any kind, express or implied, have been made to defendant by

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 12 of 14

 
John Bishop

November 30, 2020

United States v. Jared Daily
Page 13

the United States or its agents. No additional agreement may be entered into
unless in writing and signed by all parties. The agreement will not be deemed to be
valid unless and until all signatures appear where indicated below.

If this agreement is acceptable, please have your client indicate acceptance by
placing initials on the line preceding each of the above paragraphs and by signing
below where indicated. By initialing each paragraph and signing below, defendant
acknowledges defendant has read, fully understands, and agrees to each paragraph
of this agreement. Please return all enclosures, completed and signed, with this
signed letter to the U.S. Attorney’s Office.

Please complete the enclosed Consent to Proceed Before the Magistrate
Judge. This document is needed to allow the Magistrate Judge to receive
defendant's guilty plea.

Finally, please remember to pay the special assessment as agreed above.

Thank you for your cooperation.

Sincerely,

PETER E. DEEGAN, JR.
United States Attorney =;
ey [

B : ° fos : » ea
YE ph AA tes

MARK TREMMEL
Assistant United States Attorney

ENCLOSURES:

Financial Statement Form

Special Assessment Payment Coupon
Authorization to Release Credit Information
Abandonment Declaration

Consent to Proceed Before Magistrate Judge

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 13 of 14

 
John Bishop
November 80, 2020
United States v. Jared Daily

Page 14

The undersigned defendant, with advice of counsel, accepts the terms of this plea
agreement. The undersigned Assistant United States Attorney accepts the terms of

the executed plea agreement.

Ayr ad Dede : ! WAX) o f ° S. 4 \ OMAN eA fr if
‘ Date MARK TREMMEL Date
Assistant United States Attorney

 

 

JARED DAILY (/

   

 

7 TOEN BISHOR_) Date
’ Attorney for Defendant

Case 1:20-cr-00073-CJW-MAR Document 29 Filed 01/12/21 Page 14 of 14

 

 
